Citation Nr: 1227955	
Decision Date: 08/14/12    Archive Date: 08/21/12

DOCKET NO.  09-49 373	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Colorado Department of Veteran Affairs


ATTORNEY FOR THE BOARD

A. R. Marra, Law Clerk







INTRODUCTION

The appellant served in the Air Force National Guard from July 1988 to June 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In a letter dated four days later in September 2008, the RO in Denver, Colorado notified the Veteran of the decision.  Due to the location of the Veteran's residence, jurisdiction of his appeal remains with the Denver RO.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

To receive VA benefits, a payee must be a "veteran," which is defined, in part, as "a person who served in the active military, naval, or air service."  38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.1(d) (2011).  The term "active military, naval, or air service" includes active duty, and "any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty."  38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6(a) (2011); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  

Active duty for training (ACDUTRA) is defined, in part, as "full-time duty in the Armed Forces performed by Reserves for training purposes."  38 U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 3.6(c).  "The term 'Reserve' means a member of a reserve component of one of the Armed Forces."  38 U.S.C.A. § 101(26).  With respect to members of the Army National Guard or Air National Guard, ACDUTRA means full-time duty under section 316, 502, 503, 505 of title 32, or the prior corresponding provisions of law.  38 U.S.C.A. § 101(22)(c).
In his May 2008 application for VA disability compensation, the appellant indicated that he was seeking service connection for schizophrenia, which he believed began one weekend prior to his "leaving the base" in either late 1990 or early 1991.  The Board notes that the September 2008 rating decision stated that the appellant's dates of active duty, ACDUTRA and inactive duty for training (INACDUTRA) were "not available."  However, it does not seem that the RO has made any effort to determine the nature of the appellant's National Guard service, and thus, there remains a question of whether pertinent evidence is missing from the claims file.

As the evidence reflects that the appellant is claiming service connection for disability potentially resulting from a period of service as a National Guardsman, the outcome of this case could turn on the nature of the appellant's National Guard duty and whether it amounts to "active military, naval, or air service."  38 U.S.C.A. § 101(2), (22), (24).  As indicated above, "to have basic eligibility for veterans benefits based on a period of duty as a member of a state Army National Guard, a National Guardsman must have been ordered into Federal service by the President of the United States, see 10 U.S.C.[A.] § 12401, or must have performed "full-time duty" under the provisions of 32 U.S.C.[A.] §§ 316, 502, 503, 504, or 505."  Allen v. Nicholson, 21 Vet. App. 54, 57 (2007) (citing 38 U.S.C. §§ 101(21), (22)(C)).  Further, eligibility can then only be established based on a period of "full-time duty" as a National Guardsman if it is shown the appellant's disability manifested itself during that period.  See McManaway v. West, 13 Vet. App. 60, 67 (1999) (citing Paulson v. Brown, 7 Vet. App. 466, 469-70, for the proposition that, "if a claim relates to period of [ACDUTRA], a disability must have manifested itself during that period; otherwise, the period does not qualify as active military service and claimant does not achieve veteran status for purposes of that claim").  Injury incurred during INACDUTRA or injury or disease incurred during ACDUTRA would qualify a claimant.  38 U.S.C.A. §§ 101(24), 106, 1131 (West 2002).

Here, it appears from the appellant's statement that he was performing some type of duty on base when he alleges his schizophrenia first manifested.  Thus, a remand is necessary to clarify the appellant's service dates, and all periods of any active duty, ACDUTRA, or INACDUTRA.  On remand, the appellant's complete military personnel records must be obtained and associated with the claims folder.  All National Guard personnel records must also be obtained.

Also on remand, the appellant must be adequately notified of the information and evidence necessary to substantiate claims in accordance with the Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011).  The VCAA provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court), held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

Here, the VCAA notice letter provided did not specifically inform the appellant of the information and evidence necessary to substantiate a claim based on National Guard service.  Accordingly, on remand, the appellant should be sent a new VCAA letter notifying him of the information and evidence necessary to substantiate his service connection claim, which notice includes specific information on the element of veteran status based on National Guard service.  

Also, the appellant was not scheduled for a VA examination in connection with his claim of service connection for  schizophrenia.  VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  A medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim but (1) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability; (2) establishes that the veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service.  38 C.F.R. § 3.159(c)(4).  

In the instant case, the record contains competent medical evidence of a currently diagnosed disability, such as a June 2009 psychiatric evaluation from S.C., M.D., in which the appellant was diagnosed with schizophrenia often preventing him from developing the ability to be a productive citizen and to socially interact with others without displaying paranoid delusions.   Further, the appellant was first diagnosed with a psychological disorder during his period of service as an Air National Guardsman.  A July 1990 progress note from S.B., M.D. noted that the appellant had symptoms such as anger, suspicion, and a fear of uncertainty and doubt which indicated a progressing paranoid disorder.  In September 1990, W.R.L, Ph. D. diagnosed the appellant with a mental impairment "in the form of a psychotic disorder with delusional thinking and a marked deterioration in activities of daily life."  In November 1990, the appellant was involuntarily committed to American Biodyne and, during his time there, was diagnosed with "schizophrenia, paranoid, chronic with acute exacerbation."  In December 1990, he was diagnosed with the same at Colorado State Hospital.  After this time, the appellant was repeatedly diagnosed with and treated for "paranoid schizophrenia." 

In this regard, the Board further notes that, according to November 1988 service treatment records (STRs), the appellant was seen for intake as his school had "sent him over because he refused to take a test."  Subsequent to his visit to the mental health service clinic, the appellant was enrolled in a test anxiety group.  In the September 2008 rating decision, the RO noted that the appellant was "apparently on active duty for training" during November 1988 as he was "referred for treatment from a school."  While this evidences a likelihood that the appellant was on ACDUTRA during this time, there is no indication that this has been verified.  Further, it is unclear whether this evidence is suggestive of an early manifestation of schizophrenia.

Therefore, based on the evidence currently of record, the Board finds that a VA examination is required to assist the appellant with his claim.  Although the evidence reflects a diagnosis of schizophrenia while a member of the Air National Guard, as noted above, to establish status as a "veteran" based upon a period of ACDUTRA, a claimant must establish that he was disabled from disease or injury incurred or aggravated in the line of duty during that period of ACDUTRA. Smith v. Shinseki, No. 08-1667, slip op.(U.S. Vet. App. Aug. 17, 2010); Harris v. West, 13 Vet. App. 509, 511 (2000); Paulson, 7 Vet. App. at 470; 38 C.F.R. § 3.1(a), (d).  Thus, on remand, after the appellant's service dates and periods of active duty, ACDUTRA and INACDUTRA have been verified, the appellant should be scheduled for a VA examination with a psychologist or psychiatrist.  The examiner should opine as to whether the appellant's schizophrenia manifested during any periods of ACDUTRA or INACDUTRA or is otherwise attributable to service.  In doing so, the examiner should specifically comment on the November 1988 STRs, which indicate the appellant's refusal to take a test, his referral to mental health services at the United States Air Force (USAF) clinic, and a subsequent enrollment in a test anxiety group, and opine as to whether this was the first manifestation of schizophrenia.  

Accordingly, the case is REMANDED to the agency of original jurisdiction (AOJ) for the following action:

1. The AOJ should send to the appellant a corrective VCAA notice letter informing him of the information and evidence necessary to substantiate his claim for service connection based on National Guard service.  He should be given an opportunity to respond to the notice, and any additional information or evidence received should be associated with the claims file.

2. The AOJ should also contact the appellant and request that he identify the names, addresses, and approximate dates of treatment for all health care providers, VA and private, who may possess additional records pertinent to his claim.  The AOJ should attempt to obtain and associate with the claims folder any medical records identified by the appellant that are not already of record.  
3. The AOJ must also confirm the appellant's military service and verify his dates of service.  The appellant should be asked to identify, with as much specificity as possible, each National Guard unit to which he was assigned and the dates of those assignments.  The AOJ should determine whether that service included any periods of active duty, ACDUTRA or INACDUTRA, and, to the extent feasible, ascertain the dates for each such period of service.  As part of that process, the AOJ should attempt to obtain a copy of any DD 214 or other separation certificate, as well as the appellant's Official Military Personnel File (OMPF) and/or Military Personnel Record Jacket (MPRJ) or the like that may have been maintained with his National Guard unit.  The AOJ should seek to obtain all National Guard medical records.  The appropriate agency(ies) must be contacted to obtain the records.  All attempts to obtain this data, and any responses received, should be documented in the claims folder.

4. Upon completion of the above development, the AOJ should arrange for the appellant to be scheduled for an appropriate VA examination to determine the nature, extent, and etiology of his schizophrenia.  The claims folder (including a copy of this Remand) must be provided to and reviewed by the examiner as part of the overall examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  All testing deemed necessary should be conducted.  

The examiner should obtain from the appellant a detailed history as to his relevant symptoms as well as to what he was doing "on base" when he believes his schizophrenia first manifested in late 1990 or early 1991.  Then, the examiner must opine as to whether it is at least as likely as not that the appellant's currently diagnosed schizophrenia begun during any period of ACDUTRA or INACDUTRA, or is otherwise related thereto.  The examiner should specifically consider the appellant's statements as to what he was doing "on base" when he believes that his schizophrenia first manifested in late 1990 or early 1991 as well as the appellant's STRs dated in November 1988 (to include a determination as to whether his anxiety was an early manifestation of his currently diagnosed schizophrenia).  

If the examiner determines that an opinion cannot be provided without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of a diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  The AOJ should ensure that any additional evidentiary development suggested by the examiner should be undertaken so that a definite opinion can be obtained.  

5. The AOJ must ensure that the medical examination report and opinions comply with this Remand and the questions presented in the request. If the report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

6. After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issue on appeal.  If any benefit sought is not granted, the appellant and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.  

No action is required of the appellant until he is notified by the RO; (however, the appellant is advised that failure to report for any scheduled examination may result in the denial of his claim.)  38 C.F.R. § 3.655 (2011).  The appellant has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2011).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

